Morgan, Lewis & Bockius LLP Counselors at Law 1701 Market Street Philadelphia, PA 19103-2921 215-963-5000 Fax: 215-963-5001 November 16, 2010 VIA EDGAR Pamela A. Long Assistant Director, Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Strategic Diagnostics Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 26, 2010 Definitive Proxy Statement on Schedule 14A Filed April 19, 2010 File No. 0-22400 Dear Ms. Long: We are writing to confirm my telephone conversation with you on November 15, 2010, during which we requested that Strategic Diagnostics Inc. be provided additional time to respond to your letter of November 8, 2010 to Mr. Kevin J. Bratton regarding the above-referenced filing.In this regard, Strategic Diagnostics Inc. has advised us that it will provide a response by December 8, 2010.We appreciate the staff’s courtesy in this matter. Sincerely, /s/ Justin W. Chairman Justin W. Chairman cc:Mr. Kevin J. Bratton (via e-mail)
